UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4987


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCUS ANTWON TWITTY, a/k/a Marcus Antwan Young,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00250-LHT)


Submitted:    December 18, 2008             Decided:   January 16, 2009


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant.         Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus      Antwon    Twitty       pled    guilty,      pursuant     to     a

written plea agreement, to one count of conspiracy to possess

with intent to distribute cocaine and methamphetamine, 21 U.S.C.

§   846   (2006),     and    was    sentenced      to    235   months     imprisonment.

Twitty’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), in which she asserts that there

are no meritorious issues for appeal but raises the following

potential claims: (1)              the district court abused its discretion

in denying Twitty’s motion for substitution of counsel; (2) the

district court plainly erred in applying a two-level enhancement

for possession of a weapon, U.S. Sentencing Guidelines Manual

(USSG) § 2D1.1; (3) the district court plainly erred in applying

a   two-level        enhancement       for       obstruction      of     justice,      USSG

§ 3C1.2;       (4)   the    district    court       plainly      erred    in   computing

Twitty’s       criminal     history     score;      (5)    Twitty’s       sentence       was

unreasonable; and, (6) trial counsel was ineffective.                          Although

advised of his right to file a supplemental pro se brief, Twitty

has not done so.

               Counsel     first    questions       whether      the   district     court

erred     in   denying      Twitty’s    motion      for    new    counsel.        At     the

hearing on his motion, Twitty stated that he was upset with his

court-appointed counsel because he (the attorney) had come to

visit Twitty in jail and spoken with him in a public place.                              The

                                             2
district court noted for the record that the jail where Twitty

was    incarcerated         has       one    private          room       for    attorney-client

meetings and that the room is available on a first-come first-

served basis.            After asking Twitty if he was sure that he still

wanted another lawyer, Twitty responded: “It’s not that I don’t

want    him    as    a    lawyer,       because        he    has    come       to   see   me    twice

already, three times talked to me.                           So I appreciate that.               It’s

just the point that I couldn’t go nowhere else and talk to him.

I didn’t feel comfortable with other inmates in there.”                                     We find

that Twitty’s sworn statements at the hearing indicated that he

abandoned his claim for substitution of counsel.                                    In any event,

his statements failed to establish a conflict with his attorney

that resulted in a “total lack of communication” sufficient to

support       his   motion      for     substitution           of    counsel.         See      United

States     v.       Reevey,       364       F.3d       151,        156    (4th      Cir.       2004).

Accordingly, the district court did not abuse its discretion in

denying his motion.

               Next,      counsel        questions           the     two-level        enhancement

Twitty received for possession of a dangerous weapon.                                       Because

no     objections        were     made       in        the    district         court,      Twitty’s

challenges to his sentence are reviewed for plain error.                                        Under

USSG § 2D1.1(b)(1), a two-level enhancement “shall be imposed if

a dangerous weapon, including a firearm, was possessed during a

narcotics offense.”               The adjustment is applied “if the weapon

                                                   3
was present, unless it is clearly improbable that the weapon was

connected       with    the        offense.”         USSG     §    2D1.1(b)(1),        comment.

(n.3).        In order to demonstrate that a weapon was present, the

Government      need        show    only    that     “the    weapon       was    possessed     in

connection with drug activity that was part of the same course

of    conduct    or    common        scheme     as    the     offense      of    conviction.”

United    States       v.    McAllister,       272     F.3d       228,    233-34      (4th    Cir.

2001) (internal quotation marks and citation omitted).                                       Here,

the    enhancement          was    applied     based    on        Twitty’s      acknowledgment

that     he    carried       a     .22     caliber     revolver       with      him    when    he

conducted drug transactions.                   We find that this was sufficient

to support the enhancement.

               Counsel        next       questions      the        two-level        enhancement

Twitty received for obstruction of justice.                               Again, Twitty did

not    object     to        this     recommendation.               Section      3C1.2,       USSG,

provides       for     a     two-level         adjustment          when      “the     defendant

recklessly created a substantial risk of death or serious bodily

injury to another person in the course of fleeing from a law

enforcement       officer.”              The   PSR     recommended         the      enhancement

because Twitty fled from the police at the time of his arrest,

recklessly drove his vehicle away from a vehicle stop and later

abandoned his vehicle causing the officer to follow him on foot.

We find that, on these facts, the district court did not commit

plain error in applying the enhancement.                            See United States v.

                                                4
Sykes, 4 F.3d 697, 700 (8th Cir. 1993) (failing to pull over and

thereby      compelling     police        to    force      defendant           off   road

constitutes reckless endangerment).

               Next, counsel asserts that the district court erred in

computing Twitty’s criminal history points. The PSR found that

Twitty had a total of 11 criminal history points based on his

prior    convictions.          Twitty   now    asserts     that    the     Government

failed to prove that some of the convictions listed in the PSR

under    the    name   “Marcus     Young”      were   in   fact    his     (Twitty’s)

convictions.       Counsel concedes, however that “nothing appears to

contradict the information found” in the PSR.                    Twitty’s criminal

history score was based, in part, on five convictions identified

in the PSR which noted that Twitty was convicted under the name

Marcus Antwon (or Antwan) Young.               Because Twitty has offered no

evidence to support his claim that the convictions were not his,

this claim fails as well.               See United States v. Randall, 171

F.3d    195,    210-11   (4th    Cir.     1999)    (noting       that,    where      “the

district court relies on information in the presentence report .

.   .   in   making    findings,    the     defendant      bears    the    burden      of

establishing      that   the    information       relied    on    by     the    district

court . . . is incorrect; mere objections are insufficient.”).

               Counsel also questions the reasonableness of Twitty’s

sentence. Specifically, Twitty asserts that: (1) the district

court did not adequately consider his family and mental health

                                          5
history before imposing the sentence; and (2) the sentence was

greater      than     necessary      to     comply      with    18    U.S.C.        §    3553(a)

(2006).

               This    court     will       affirm     a    sentence       imposed       by   the

district       court     as     long      as    it     is    within        the     statutorily

prescribed range and is reasonable.                         United States v. Hughes,

401     F.3d    540,     547     (4th       Cir.      2005).          In     assessing        the

reasonableness of the sentence, this court focuses on whether

the     district       court    abused         its    discretion       in        imposing     the

sentence.       United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).         The     sentence        is      first       examined        for     significant

procedural errors, and then the court looks at the substance of

the sentence.           Id.      A sentence within a properly calculated

sentencing guideline range is presumptively reasonable.                                  United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

               In evaluating the district court’s explanation of a

selected sentence, we have held that the district court “need

not robotically tick through § 3553(a)’s every subsection,” but

need only “provide [this court] an assurance that the sentencing

court    considered       the    §     3553(a)        factors    with       regard       to   the

particular defendant.”               United States v. Moulden, 478 F.3d 652,

657   (4th     Cir.     2007)    (internal           quotation   marks           and    citation

omitted).       On appellate review, this court will not evaluate the

adequacy of the sentencing court’s explanation for its sentence

                                                6
“in     a        vacuum,”     but       rather     will         consider   “[t]he    context

surrounding [its] explanation.”                       United States v. Montes-Pineda,

445 F.3d 375, 381 (4th Cir. 2006).                               Here, the PSR detailed

Twitty’s history of substance abuse and his family history, and

that he had received mental health treatment in the past.                                   At

the conclusion of the sentencing hearing, the district court

noted that it had considered the information contained in the

presentence report.

                  The district court properly calculated the Guidelines

range, considered that range in conjunction with the factors set

forth       in    18   U.S.C.      §    3553(a),      and    determined    an    appropriate

sentence within the Guidelines range.                            Applying the presumption

of reasonableness afforded sentences within the Guidelines range

and Twitty’s failure to rebut that presumption on appeal, we

conclude that his 235-month sentence is reasonable.                              See Rita v.

United States, 127 S. Ct. 2456, 2462-69 (2007); United States v.

Go, 517 F.3d 216, 218 (4th Cir. 2008).

                  Lastly,     counsel           raises      a     number   of    claims     of

ineffective assistance of counsel.                          However, in order to allow

for     adequate         development        of     the      record,    a   defendant      must

ordinarily bring a claim of ineffective assistance of counsel in

a 28 U.S.C. § 2255 (2000) motion unless it conclusively appears

on    the    face       of   the       record    that    counsel      provided    inadequate

assistance.            United States v. Richardson, 195 F.3d 192, 198 (4th

                                                  7
Cir. 1999).       The record in this case does not conclusively show

ineffectiveness.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Twitty, in writing, of the right to

petition    the   Supreme      Court    of       the   United      States     for   further

review.     If    Twitty       requests      that      a   petition      be   filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this     court      for     leave    to   withdraw         from

representation. Counsel’s motion must state that a copy thereof

was served on Twitty.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court     and      argument     would       not     aid   the

decisional process.

                                                                                    AFFIRMED




                                             8